Case 5:18-cv-01526-SMH-KLH Document 85 Filed 12/24/19 Page 1 of 6 PageID #: 2623



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION          §     CIVIL ACTION NO. 5:18-cv-01526
  L.L.C. and BARBARA MARIE CAREY      §
  LOLLAR                              §
                                      §
                Plaintiffs            §
                                      §
  VS                                  §     CHIEF JUDGE S. MAURICE HICKS, JR.
                                      §
  LUCKY FAMILY, L.L.C., W.A. LUCKY, §
  III, and BOSSIER PARISH SHERIFF     §
  JULIAN C. WHITTINGTON               §
                                      §
                                      §     MAGISTRATE JUDGE KAREN HAYES
                Defendants            §     JURY TRIAL DEMAND
  ______________________________________________________________________________

                    AFFIRMATIVE DEFENSES AND ANSWER OF
                        BARBARA MARIE CAREY LOLLAR
              TO COUNTERCLAIM FILED BY LUCKY FAMILY, L.L.C.
  ______________________________________________________________________________

         NOW INTO COURT, through undersigned counsel, comes Barbara Marie Carey Lollar

  (hereinafter “Mrs. Lollar”) who responds to the counterclaim [Rec. Doc. 73] of Lucky Family,

  L.L.C., referred to hereinafter as the “Counterclaim,” as follows:

         A.      Affirmative Defenses to Counterclaim by Lucky Family, L.L.C.:

                                                  1.

         Mrs. Lollar asserts that the claims of Lucky Family, L.L.C. are barred or precluded, in

  whole or in part, by the defenses of waiver, estoppel and unclean hands. Without limitation, W.A.

  Lucky, III (hereinafter “Mr. Lucky”) sought to have the promissory note (the “Note”) at issue in

  Mrs. Lollar’s Amended Complaint seized and sold based solely upon a monetary judgment in

  Lucky I (“Lucky I Judgment” at Rec. Doc 51-4). Mr. Lucky sought the seizure and sale of the

  Note so that it may occur during the pendency of the devolutive appeal of the Lucky I Judgment.


                                              Page 1 of 6
Case 5:18-cv-01526-SMH-KLH Document 85 Filed 12/24/19 Page 2 of 6 PageID #: 2624



  The Lucky I Judgment has now been reversed by the Louisiana Second Circuit Court of Appeal

  on January 16, 2019 (See Rec. Doc. 51-5 for the Appellate reversal, and Rec. Doc. 51-6 for denial

  of Mr. Lucky’s writ to the Louisiana Supreme Court.)

         Mrs. Lollar’s Amended and Restated Complaint [Rec. Doc. 51] in this matter presents

  allegations that the sale of the Note was invalid and null due to a number of procedural issues and

  other improprieties with the seizure, appraisal and sale and as set forth more fully therein. Among

  these are the fact that Mr. Lucky utilized judicial process to cloud title to the Note’s collateral and

  sow doubt regarding the effectiveness of the Note itself. Prior to seeking seizure of the Note, Mr.

  Lucky filed suit in state court during the pendency of the appeal claiming that the transactions

  which created the Note were Null and of no effect. (See petition in “Lucky II” at Rec. Doc. 71-2).

  Mr. Lucky also filed two (2) improper lis pendens against the immovable property which served

  as the collateral for the Note. (see lis pendens at Rec. Docs 51-7 and 51-8). Mr. Lucky thereafter

  improperly influenced a third appraisal of the Note prior to Sheriff’s Sale in order to heavily

  discount the Note’s value based on his own actions in filing the lis pendens and Lucky II. (See

  Rec. Doc. 51-13). Further facts regarding Mr. Lucky’s attempts to devalue the Note are set forth

  more fully in Mrs. Lollar’s Amended Complaint in this matter at Rec. Doc. 51.

         The alleged purchaser of the Promissory Note at the Sheriff’s Sale was none other than

  Lucky Family, L.L.C., Mr. Lucky’s family L.L.C. and in which Mr. Lucky was shown to be a

  member at the time of the Sheriff’s Sale according to the records of the Louisiana Secretary of

  State, and also being his family L.L.C. which Mr. Lucky exerts authority over. (see printout from

  La. Secretary of State’s website filed in this matter as Rec. Doc. 11-2). Mr. Lucky’s actions

  intended to have the Note sold to his family LLC for a severely discounted value during the




                                                Page 2 of 6
Case 5:18-cv-01526-SMH-KLH Document 85 Filed 12/24/19 Page 3 of 6 PageID #: 2625



  pendency of the appeal of the Lucky I Judgment. Thereafter, Mr. Lucky dismissed the claims in

  Lucky II and cancelled both lis pendens filings which he had utilized to devalue the Note for sale.

                                                    2.

         Mrs. Lollar asserts the defense that her actions in receiving any payments made in relation

  to the Note were at all times proper and in good faith.

                                                    3.

         Mrs. Lollar asserts that any damages alleged by Lucky Family, L.L.C. are the result,

  whether in whole or in part, of Lucky Family, L.L.C.’s own fault, negligence or failure to mitigate

  the same.

                                                    4.

         Mrs. Lollar asserts the defense that Lucky Family, L.L.C. is not a true third-party purchaser

  or a holder in due course of the Note. Mrs. Lollar asserts in particular that the consideration

  purportedly paid by Lucky Family, L.L.C. for the Note was completely inadequate and the sale is

  void or voidable as a result. Mrs. Lollar asserts that the judgment upon which the seizure and sale

  of the Note at issue was based has been reversed and that the Sheriff’s sale is void or voidable as

  a result and that she is entitled to restitution of the Note itself in accordance with the law.

                                                    5.

         Mrs. Lollar asserts the defense that should the Sheriff’s Sale of the Promissory Note be

  found proper and not nullified in any manner, and that Lucky Family, L.L.C. is found to be a true

  third party purchaser and holder in due course of the Promissory Note, all of which Mrs. Lollar

  denies, then Lucky Family, L.L.C. purchased the Promissory Note “as is”, without warranty and

  subject to any installations which had been paid at the time of its purchase.




                                                Page 3 of 6
Case 5:18-cv-01526-SMH-KLH Document 85 Filed 12/24/19 Page 4 of 6 PageID #: 2626



                                                   6.

         Mrs. Lollar asserts the affirmative defense that there is no basis for Lucky Family L.L.C.’s

  claim for attorney’s fees under 42 U.S.C. § 1988. A party is not entitled to attorney’s fees under

  42 U.S.C. § 1988 simply by virtue of the fact that they are defendants in a suit in which 42 U.S.C.

  § 1983 is asserted against other parties.

                                                   7.

         Mrs. Lollar reserves the right to assert additional affirmative or other defenses should

  further defenses be identified during the course of this matter.



         B.        Answer to Counterclaim by Lucky Family L.L.C.

                                                   1.

         Mrs. Lollar admits she has been named as a defendant in the Counterclaim by Lucky

  Family, L.L.C.

                                                   2.

         Mrs. Lollar does not dispute Lucky Family, L.L.C.’s assertions of venue and jurisdiction

  for its Counterclaim as asserted against Mrs. Lollar for claims unrelated to the collection of the

  Note from its payor, however Mrs. Lollar is aware that Lucky Family, L.L.C.’s counterclaim is

  subject to a pending Motion to Dismiss for Forum Non Conveniens.

                                                 3. (a)1

         The allegations in 3 (a) are legal conclusions regarding 42 U.S.C. § 1988 which do not

  require an answer. To the extent an answer is required, Mrs. Lollar denies that Lucky Family,



  1
         Lucky Family, L.L.C. has repeated the number range 3-4 on their allegations. In order to match
  our answers to their numbered paragraphs we are indicating them with the designations (a) and (b).

                                               Page 4 of 6
Case 5:18-cv-01526-SMH-KLH Document 85 Filed 12/24/19 Page 5 of 6 PageID #: 2627



  L.L.C. is afforded the relief it seeks under the law asserted simply by virtue of this action being

  partially filed under 42 U.S.C. § 1983.

                                                 4.(a)

         Mrs. Lollar denies paragraph 4(a).

                                                 3. (b)

         Mrs. Lollar answers that the Exhibits A, B, C and D referenced by Lucky Family, L.L.C.

  in paragraph 3 (b) of its Counterclaim are the best evidence of their contents. Answering further,

  the Note referenced in Lucky Family, L.L.C.’s Counterclaim at paragraph 3 (b) was seized and

  sold at a Sheriff’s Sale based solely upon a monetary judgment in Lucky I which is now reversed.

  Mrs. Lollar’s Amended Complaint in this matter presents allegation that the sale of the Note was

  invalid and null for the reasons set forth therein. Mrs. Lollar otherwise denies the allegations in

  paragraph 3 of the Counterclaim to the extent that they are inconsistent with the foregoing.

                                                 4. (b)

         Mrs. Lollar answers that the first payment due under the Note was made to Mrs. Lollar by

  Magnolia Island Plantation, L.L.C. on time and in accordance with the terms of the Note. Mrs.

  Lollar accepted such payments in good faith. Mrs. Lollar denies the remaining allegations in

  paragraph 4 (b) of the Counterclaim.

                                                   5.

         Paragraph No. 5, as written, appears to incorporate Lucky Family, L.L.C.’s “counterclaim”

  from Rec. Doc. 26 as it would apply “against Ronald Lollar and Magnolia” and therefore paragraph

  No. 5 is not directed as an allegation against Mrs. Lollar and therefore no response is required. To

  the extent a response is required, Mrs. Lollar denies the allegations of paragraph 5.

                                                   6.



                                              Page 5 of 6
Case 5:18-cv-01526-SMH-KLH Document 85 Filed 12/24/19 Page 6 of 6 PageID #: 2628



          Mrs. Lollar reserves her right to amend and/or supplement her affirmative defenses and

  answers in this matter as may be necessary or as additional information becomes available.

          WHEREFORE, Barbara Marie Carey Lollar prays that her Affirmative Defenses and

  Answer be deemed good and sufficient and after due proceedings are had, the demands of Lucky

  Family, L.L.C. presented in its Counterclaim be denied at its cost and that there be judgment

  rendered    in   favor    of   Barbara    Marie     Carey    Lollar   on   all      claims   asserted.

          Barbara Marie Carey Lollar also prays for all general and equitable relief to which she is

  entitled.

                                                        Respectfully submitted by,

                                                               /s/ J. Davis Powell
                                                        Randall S. Davidson, LSBA No. 4715, TA
                                                        J. Davis Powell, LSBA 33631
                                                        Andrew D. Martin, LSBA 34947
                                                        Harold R. Bicknell III, LSBA 36801
                                                        DAVIDSON SUMMERS, APLC
                                                        330 Marshall Street, Suite 1114
                                                        Shreveport, Louisiana 71101
                                                        Ph: (318) 424-4342 | (318) 226-0168
                                                        E:     rsdav@davidsonsummers.com
                                                               dpowell@davidsonsummers.com
                                                               dmartin@davidsonsummers.com
                                                               hbicknell@davidsonsummers.com
                                                        Counsel for Barbara Marie Carey Lollar

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the above and foregoing was filed electronically with

  the Clerk of Court using the CM/ECF filing system and notice of the same will be sent by operation

  of the court’s electronic noticing system to all counsel of record.

          Shreveport, Louisiana, this 24th day of December.

                                                                /s/ J. Davis Powell
                                                                        Counsel



                                               Page 6 of 6
